DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 5, 7, 10, 12, 15 are objected to because of the following informalities: 
Claim 2 should read “wherein the engine is switchable between a motive state in which power is delivered to wheels of the vehicle and a nonmotive state in which power is not delivered to the wheels, and the step of providing power to the control module by running the engine is providing power to the control module by running the engine in the nonmotive state.” Because the limitation “providing power to the control module by running the engine” is introduced in claim 1, line 16 – 17.
Claim 5 should read “wherein the step of providing power to the control module with the high-voltage battery includes initializing the high-voltage battery from a dormant state by using a signal through an ignition-switch-power relay” the cause the limitation “providing power to the control module with the high-voltage battery” is introduced in claim 1, line 10 – 11.
Claim 7, 10 describe limitations of a computer that are similar to the limitation of claim 2, 5 respectively. Therefore, claim 7, 10 are objected for the same reason as described in claim 2, 5 respectively above.
Claims 12, 15 describe limitations of a method that are similar to the limitation of claim 2, 5 respectively. Therefore, claims 12, 15 are objected for the same reason as described in claim 2, 5 respectively above.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 – 6, 10 – 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Tetsuo (Publication No. US 20210094491 A1; hereafter Yamashita) in view of Chun, Chang Woo (US Patent No. US 9575743 B1; hereafter Chun).
Regarding to claim 1, Yamashita teaches A power system for a vehicle comprising: 
	a control module; ([Par. 0024], “on-vehicle control device”)
	a low-voltage battery electrically coupled to the control module; (Fig. 6, [Par. 0103], “first battery 18A as a low-voltage battery connected to a low-voltage load”; [Par. 0024], “A power supply control device according to an embodiment of the present disclosure is configured to decide, for an on-vehicle control device to which a first power storage device is connected and a second power storage device is connected via a switch, whether or not to use the second power storage device as a power supply for the on-vehicle control device”)
	a high-voltage battery electrically coupled to the control module; (Fig. 6, [Par. 0103], “a second battery18B as a high-voltage battery connected to the high-voltage load”; [Par. 0024], “A power supply control device according to an embodiment of the present disclosure is configured to decide, for an on-vehicle control device to which a first power storage device is connected and a second power storage device is connected via a switch, whether or not to use the second power storage device as a power supply for the on-vehicle control device”)
	an engine electrically coupled to the high-voltage battery; (Fig. 6 indicates a hybrid vehicle. It is inherent that the hybrid vehicle comprises at least an engine and a motor generator. As in fig. 6, the first and second generators are connected to the second battery (high voltage battery) and convert output of the engine into electric power to charge the second battery (high-voltage battery)) and 
	a computer programmed to, while the vehicle is in an off state, (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”) 
		in response to a pending download to the control module, provide power to the control module with the low-voltage battery upon determining that the low-voltage battery has sufficient charge to power the control module for the download; (Fig. 5, [Par. 0093 – 0094], “the control unit 11 compares the remaining battery charge L Ca [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply. When the remaining battery charge LCa [%] is greater than the first threshold value Th1 (LCa>Th1) (YES in step S41), the control unit 11 decides not to use the second battery 18B as the power supply. In this case, the first battery 18A is used as the power supply (step S42). According to the result of the decision process, the control unit 11 executes relay control to set both the first relayR1 and the second relay R2 in the OFF states (step S43).” Where this is interpreted as it is determined that the remaining charge of the first battery (low-voltage battery) after supplying power for the update process is greater than a first threshold, the first battery (low-voltage battery) can be used as a power supply for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)
		in response to the pending download to the control module, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for the download and that the high-voltage battery has sufficient charge to power the control module for the download; ([Par. 0105], “ECU 30A connected to the first battery 18A is a target ECU and is caused to perform the update process while the vehicle 1 is stopped, the relay device 10 compares the remaining battery charge of the first battery 18A after the update process in the ECU 30A with the first threshold value. When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A” where this is interpreted as the second battery (high-voltage battery) is used as a power supply for the update process for a target ECU in a case that the first battery (low-voltage battery) is not sufficient for supplying power for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.) 

	Yamashita teaches to use the low-voltage battery and high-voltage battery as power sources for the update process as described above, but does not explicitly disclose in a case if vehicle’s batteries are insufficient to provide power for the update process, provide power to the control module by running the engine. 

	However, Chun teaches in a case if vehicle’s battery is insufficient to provide power for the update process, provide power to the control module by running the engine. (Fig. 3, [Col. 7, line 64 – 67 – Col. 8, line 1 – 17, “if the state of charge of the battery is less than the estimated battery consumption, it is determined that the software download and update may not made and the fuel level of the vehicle is compared with the estimated fuel consumption among the software basic information received in step S33 (S43). As the comparison result of step S43, if the fuel level is equal to or greater than the estimated fuel consumption, the engine driver 170 drives the engine of the vehicle to charge the battery (S44). As the comparison result of step S43, if the fuel level is less than the estimated fuel consumption, it is determined that the software update of the vehicle terminal 300 may not be made and thus the software update ends. Next, the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46).” Where this is interpreted as when it is determined that the state of charge of the battery is not sufficient for powering the control unit to perform the software download and update, the engine driver drives the engine to charge the battery to provide sufficient power to the control unit, so the software download and update can be made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamashita to incorporate the teaching of Chun. The modification would have been obvious because by running the engine to supply power to the control unit in a case the vehicle’s batteries are below a threshold level, it ensures the control unit has sufficient power to perform the software downloading and updating without delay or interrupting. 
	
Regarding to claim 5, the combination of Yamashita and Chun teaches the system of claim 1.
Yamashita further teaches wherein providing power to the control module with the high voltage battery includes initializing the high-voltage battery from a dormant state by using a signal through an ignition-switch-power relay. (Fig. 6, [Par. 0105], “When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A. Thus, even when the remaining battery charge of the first battery 18A is insufficient for the necessary amount of power for the update process, the update process in the ECU 30A can be performed while the vehicle 1 is stopped” wherein the “switch turn on/off the DC/DC converter” read on the “ignition-switch-power”)

Regarding to claim 6, Yamashita teaches A computer comprising a processor and a memory storing instructions executable by the processor ([Par. 0114], “The disclosed feature may be provided as a program, which is a combination of one or more software modules, for causing a computer to execute the aforementioned operations. Such a program may be recorded in a computer-readable recording medium”) to: 
	while a vehicle is in an off state (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”), in response to a pending download to a control module in the vehicle, provide power to the control module with a low-voltage battery upon determining that the low-voltage battery has sufficient charge to power the control module for the download; (Fig. 5, [Par. 0093 – 0094], “the control unit 11 compares the remaining battery charge L Ca [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply. When the remaining battery charge LCa [%] is greater than the first threshold value Th1 (LCa>Th1) (YES in step S41), the control unit 11 decides not to use the second battery 18B as the power supply. In this case, the first battery 18A is used as the power supply (step S42). According to the result of the decision process, the control unit 11 executes relay control to set both the first relayR1 and the second relay R2 in the OFF states (step S43).” Where this is interpreted as it is determined that the remaining charge of the first battery (low-voltage battery) after supplying power for the update process is greater than a first threshold, the first battery (low-voltage battery) can be used as a power supply for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)
while the vehicle is in the off state (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”), in response to the pending download to the control module, provide power to the control module with a high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for the download and that the high-voltage battery has sufficient charge to power the control module for the download; ([Par. 0105], “ECU 30A connected to the first battery 18A is a target ECU and is caused to perform the update process while the vehicle 1 is stopped, the relay device 10 compares the remaining battery charge of the first battery 18A after the update process in the ECU 30A with the first threshold value. When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A” where this is interpreted as the second battery (high-voltage battery) is used as a power supply for the update process for a target ECU in a case that the first battery (low-voltage battery) is not sufficient for supplying power for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)

Yamashita teaches to use the low-voltage battery and high-voltage battery as power sources for the update process as described above, but does not explicitly disclose in a case if vehicle’s batteries are insufficient to provide power for the update process, provide power to the control module by running the engine. 

	However, Chun teaches in a case if vehicle’s battery is insufficient to provide power for the update process, provide power to the control module by running the engine. (Fig. 3, [Col. 7, line 64 – 67 – Col. 8, line 1 – 17, “if the state of charge of the battery is less than the estimated battery consumption, it is determined that the software download and update may not made and the fuel level of the vehicle is compared with the estimated fuel consumption among the software basic information received in step S33 (S43). As the comparison result of step S43, if the fuel level is equal to or greater than the estimated fuel consumption, the engine driver 170 drives the engine of the vehicle to charge the battery (S44). As the comparison result of step S43, if the fuel level is less than the estimated fuel consumption, it is determined that the software update of the vehicle terminal 300 may not be made and thus the software update ends. Next, the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46).” Where this is interpreted as when it is determined that the state of charge of the battery is not sufficient for powering the control unit to perform the software download and update, the engine driver drives the engine to charge the battery to provide sufficient power to the control unit, so the software download and update can be made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamashita to incorporate the teaching of Chun. The modification would have been obvious because by running the engine to supply power to the control unit in a case the vehicle’s batteries are below a threshold level, it ensures the control unit has sufficient power to perform the software downloading and updating without delay or interrupting. 

Claim 10 describes limitations of a computer that are similar to the limitations of claim 5. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described in claim 5 above.

Claim 11 describes limitations of a method that are similar to the limitations of the computer of claim 6. Therefore, claim 11 is rejected under 35 USC § 103 for the same reason as described in claim 6 above.

Claim 15 describes limitations of a method that are similar to the limitations of claim 5. Therefore, claim 15 is rejected under 35 USC § 103 for the same reason as described in claim 5 above.

Claim 2, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita and Chun in view of Takahashi et al. (Publication No. US 20190329758 A1; hereafter Takahashi).

Regarding to claim 2, the combination of Yamashita and Chun teaches the system of claim 1.

	The combination of Yamashita and Chun teaches to drive the engine to charge the battery to provide sufficient power to the control unit for performing the software downloading and updating as described in claim 1 above. The running of the engine is to charge the battery, and the engine is turned off when the battery is greater than the estimated battery consumption (Chun, [Col. 8, line 1 – 17], “the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46)”). It indicates that the output of engine is just to charge the battery but not outputting driving torque to the wheel which is indicated as in nonmotive state. 	

	The combination of Yamashita and Chun teaches to operate the engine to supply power to the control unit to perform the software download and update as described above, but does not explicitly disclose the engine is switchable between a motive state in which power is delivered to wheels of the vehicle and a nonmotive state in which power is not delivered to the wheels. 

	However, Takahashi teaches the engine is switchable between a motive state in which power is delivered to wheels of the vehicle and a nonmotive state in which power is not delivered to the wheels. ([Par. 0057 - 0059], “The vehicle 1 roughly has three drive states. In the first drive state, the internal combustion engine 10 is stopped and drive-use power is output by only the second motor generator 16… In the second drive state, the internal combustion engine 10 is operated and the output of the internal combustion engine 10 is used to charge the battery 20… Note that, in the second drive state, electric power may be supplied to the second motor generator 16 and the second motor generator 16 may output drive-use power… In the third drive state, the internal combustion engine 10 is operated and the output of the internal combustion engine 10 is not used to charge the battery 20... The drive-use power is output by the internal combustion engine 10 and second motor generator 16.” Wherein in the third state, output of the internal combustion is transmitted directly to the wheels. The “second drive state” reads on the “nonmotive state” in which the output of the internal combustion engine is used to charge the battery but not delivery to the wheel, and the “third state” reads on the “motive state” in which the output of the internal combustion engine is delivered to the wheel.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita and Chun to incorporate the teaching of Takahashi. The modification would have been obvious because by having the engine to be able to switch between motive and nonmotive state, it allows the engine to supply power to the control unit to perform the software downloading and updating in nonmotive state while the vehicle is parked or stopped. 

Claim 7 describes limitations of a computer that are similar to the limitations of claim 2. Therefore, claim 7 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.
Claim 12 describes limitations of a method that are similar to the limitations of claim 2. Therefore, claim 12 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.

Claim 3 – 4, 8 – 9, 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita and Chun in view of Rund et al. (US Patent No. US 6066899 A; hereafter Rund).
Regarding to claim 3, the combination of Yamashita and Chun teaches the system of claim 1.
(Fig. 7 – 8, [Par. 0048], “An ECU 30A and a starter for starting an engine are connected to the first battery 18A via thepower line 17”). The low-voltage battery has sufficient charge to power the control module for the download if the charge of the battery is greater than an expected charge to complete the download. ([Par. 0093], “In the determination process in step S4, as for the first battery 18A that supplies power to the ECU 30A in a normal state, the control unit 11 subtracts the SOC equivalent to the necessary amount of power P from the remaining battery charge Ca [%] of the first battery 18A, thereby calculating a remaining battery charge LCa [%] after the update process (LCa [%]=Ca [%]−P/12/Qa×100 [%]). Then, the control unit11 compares the remaining battery charge LCa [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply.” Wherein the “first battery” reads on the “low-voltage battery” and the “necessary amount of power P” reads on the expected charge to complete the download.” This is interpreted as if the remaining charge of the low-voltage battery after subtracting the necessary amount of power for software downloading and updating is greater than a predetermined threshold, then the low-voltage battery has sufficient power to supply for the update process. The predetermined threshold is set in advance.)

Yamashita teaches the low-voltage battery is sufficient to supply power to the control unit for performing software downloading and updating if the remaining charge after the update process is greater than a threshold as described above. Yamashita further teaches the low-voltage battery is in charge to supply power for the starter for starting the engine as described above, but does not explicitly disclose the threshold of the remaining charge of the low-voltage battery should be sufficient to start the vehicle. 

However, Rund teaches threshold of the remaining charge of the low-voltage battery should be sufficient to start the vehicle. (Claim 6, “said low voltage cutoff level is set so that if said battery reaches said low voltage cutoff level in response to discharge by a moderate to high drain source, there remains in said battery sufficient charge to operate said electric starter motor to start said engine, and where in said high voltage cutoff level and said long delay timer are set so that if said battery reaches said high voltage cutoff level in response to discharge by a low to moderate drain source, when said long delay timer runs out there remains sufficient charge in said battery to operate said electric starter motor to start said engine”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita and Chun to incorporate the teaching of Rund. The modification would have been obvious because by considering whether the low-voltage battery is sufficient to supply power to the control module for performing software download and update based on an expected charge to complete the download and the remaining charge to start the engine, it ensures that the remaining charge of the low-voltage battery after the update process is sufficient to start the engine.

Regarding to claim 4, the combination of Yamashita, Chun and Rund teaches the system of claim 3.
Chun further teaches wherein the expected charge to complete the download is a product of an expected duration to complete the download and a rate of power consumption for the control module in a downloading state. ([Col. 2, line 63 – 67 – Col. 3, line 1 - 4], “The latest version software information may include at least one of: a latest software version, a latest version release date, an applied vehicle model, modified and additional function related information, an applied terminal, a download file capacity, a download estimation time, an estimated update time, an estimated battery consumption when the download and update is performed, an estimated fuel consumption when the download and update is performed, and a software update file.” Wherein the estimated battery consumption is calculated based on an amount of power consumption for downloading and updating the software to the vehicle terminal 300 (control module ECU) till the process is finished. Because the downloading and updating the software is performed at the ECU, it is inherent that the estimated battery consumption is calculated based on the rate of power consumption of the ECU during the software downloading and updating process.)

Claim 8 - 9 describes limitations of a computer that are similar to the limitations of claim 3 – 4 respectively. Therefore, claim 8 - 9 are rejected under 35 USC § 103 for the same reason as described in claim 3 – 4 respectively above.

Claim 13 - 14 describes limitations of a method that are similar to the limitations of claim 3 – 4 respectively. Therefore, claim 13 - 14 are rejected under 35 USC § 103 for the same reason as described in claim 3 – 4 respectively above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668